DETAILED ACTION
This final Office action is responsive to amendments filed October 26th, 2022. Claims 1, 3-18, and 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by utilizing a data model in determining the actual times for the similarly situated vendors to provide an improved process for accessing the procurement of a particular vendor (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1, 3-18, and 20, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 10/26/22 have been fully considered but they are not persuasive. 
On pages 8-11 of the provided remarks, Applicant argues that the present claims comply with the requirements of 35 U.S.C 101. Specifically, on page 9 of the provided remarks, Applicant argues that similar to the McRO court decision, “the claims recites features of applying particular rues with specific characteristics in the form of a data model in identifying actual times for similarly situated vendors for use in modelling procurement times for a particular vendor.” Examiner respectfully disagrees and asserts that the listed claim limitations regarding “determining information associated with the particular vendor”; “determining a plurality of similarly situated vendors”; and “determining for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of performing or completing a respective privacy assessment during a past time period” are recited at such as high level of generality that the limitations amount to no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Continuing on page 10 of the provided remarks, Applicant argues “the incorporation of the data model in determining the actual times for the similarly situated vendors allows for locating the actual times in a data storage for a plurality of vendors. Here, the data model enables locating the actual times that would otherwise be quite difficult, if not impossible, for an individual to do manually. Therefore, the incorporation of the data model, as recited in Claim 1, provides for an improved process for accessing the procurement of a particular vendor, similar to the incorporated rules recited in the claims in McRO.” Examiner respectfully disagrees and asserts that the present claim language simply states, “determining, by the computing hardware, for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of performing or completing a respective privacy assessment during a past time period associated with the respective similarly situated vendor by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective privacy assessment in a data storage and (ii) comprises the actual time”. This high-level recitation of “using a data model” is not analogous to the incorporated rules in the claims of McRO. Per MPEP 2106.05(a)(II), “In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103. The basis for the McRO court's decision was that the claims were directed to an improvement in computer animation and thus did not recite a concept similar to previously identified abstract ideas. Id. The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101.” Unlike McRO which stated “the incorporation of the particular claimed rules in computer animation”, the present claims simply recite “using a data model” without the specific incorporation of the model into the vendor procurement timing estimation. Therefore, the recitation of the data model, as recited in Claim 1, does not provide for an improved process for accessing the procurement of a particular vendor, similar to the incorporated rules recited in the claims in McRO because the “particular claimed rules” presented in McRO in the form of details of the incorporation of the data model are not present. Applicant’s arguments are not persuasive.
Continuing on page 11 of the provided remarks, Applicant argues that “the claimed graphical user interface integrates the judicial exception into a practical application, as, because of the user interface, only minimal steps are required to access a required set of data (in the form of procurement data for the similarly situated vendors) that is enabled by the claimed data model.” Examiner respectfully disagrees and asserts that per independent claims 1, 8, and 15, the graphical user interface as claimed is utilized for, “displaying the time estimate for the process of procuring the particular vendor for the entity.” These steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Additionally, the “graphical user interface” is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). Therefore, the 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 10/26/22 have been fully considered but they are not persuasive. 
On pages 11-12 of the provided remarks, Applicant argues that the cited prior art does not disclose the claimed subject matter. Specifically, on page 12 of the provided remarks, Applicant argues that “Wilcox, Barrett, Breslin, and Scott do not mention or make use of a data model (as claimed) comprising a mapping of similarly situated vendors to locations for data stored in some type of data storage for the purpose of accessing data on the similarly situated vendors.” Examiner respectfully disagrees and asserts that per the nonfinal Office action dated 4/26/22, Examiner has incorporated prior art reference Dev (U.S 2007/0011058 A1) to address a data model comprising a mapping of similarly situated vendors to locations for data stored in some type of data storage for the purpose of accessing data on the similarly situated vendors. Additionally, prior art reference Barrett discloses the use of a machine learning model to predict and estimated processing time based on the actual processing time for the task, per paragraph 0172. Additionally, this model determines these estimates based off of the sparse indicators using similar inputs such as location. Examiner additionally recognizes that Barrett discloses in Paragraphs 0049-0050 the ability of the assessment system to perform comparison across data received from a data generator device associated with the data generator. This comparison can occur across data collected at different facilities and per Paragraph 0050 “The comparison may include, for example, performing a clustering technique so as to detect whether data corresponding to a given facility, device, or time period predominately resides in a different cluster than data corresponding to one or more other facilities, devices, or time periods.” Examiner notes the comparison of data and clustering techniques noted above as analogous to the claim limitation. Therefore, Applicant’s argument is moot due to the not addressing the current prior art of record. The 35 USC 103 rejection is maintained. Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1 and 3-7
Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method) and dependent claims 3-7, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process).
Step 2A Prong 1: The independent claim is directed toward estimating vendor procurement timing, the method comprising: receiving, by computing hardware, from a user via a computing device, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; determining, by the computing hardware, information associated with the particular vendor, wherein the information comprises at least one of a classification of a type of the particular vendor, a volume of data that is to be at least one of processed or handled by the particular vendor, a classification of the data that is to be at least one of processed or handled by the particular vendor, a geographical region in which the particular vendor operates, a timing of performing the process of procuring the particular vendor, or at least one of a legal or a regulatory framework within which the particular vendor operates; determining, by the computing hardware, based on the information associated with the particular vendor, a plurality of similarly situated vendors; determining, by computing hardware, for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of performing or completing a respective privacy assessment during a past time period associated with the respective similarly situated vendor by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective privacy assessment in a data storage and (ii) comprises the actual timegenerating, by the computing hardware, the time estimate for the process of procuring the particular vendor for the entity based on the actual time for each respective similarly situated vendor of the plurality of similarly situated vendors;  providing a graphical user interface for displaying the timing estimate on the computing device; and modifying the data model based on the timing estimate (Organizing Human Activity, Mental Process, and Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are procuring vendors for entities, which is organizing human activity in the form of commercial interactions. The Applicant’s claimed limitations are procuring vendors for entities, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining vendor information, a plurality of similarly situated vendors, a completion time for a respective privacy assessment, pieces of procurement data, and time data based on the pieces of procurement data, which is functions of the human mind specifically observation and evaluation. The Applicant’s claimed limitations are determining various factors of vendor information, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concept because the claimed limitations are determining an average privacy assessment completion time and generating a timing estimate for at least one portion of the process of procuring the particular vendor for the entity, which are performing mathematical calculations determining averages and timing estimates. The Applicant’s claimed limitations are performing tests to determine if workflows are triggering correctly, which is directed towards the abstract idea of Mathematical Concepts in the form of Mathematical Calculations.
In addition, dependent claims 3-7 further narrow the abstract idea and are directed to further defining the generation of the time estimate using a past privacy assessment associated with a vendor, a privacy risk assessment of a particular vendor, a privacy audit of the particular vendor; and the generation of the procurement timing model. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; at least partially in response to receiving the request; providing a graphical user interface for displaying the timing estimate” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A computer-implemented data processing method; computing hardware, from a user via a computing device; graphical user interface for displaying the timing estimate on the computing device” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). In addition, dependent claims 3-7 further narrow the abstract idea. 
The claimed “A computer-implemented data processing method; computing hardware, from a user via a computing device; a data storage; graphical user interface for displaying the timing estimate on the computing device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1 and 3-7; recite A computer-implemented data processing method; computing hardware, from a user via a computing device; a data storage; graphical user interface for displaying the timing estimate on the computing device; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00194 and 00196 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; providing  a graphical user interface for displaying the timing estimate on the computing device” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3-7 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 8-14
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claim 8 (system) and dependent claims 9-14, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 8 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a vendor procurement timing estimation system comprising: a processing device; and computer memory storing computer-executable instructions that, when executed by the processing device, cause the processing device to perform one or more operations comprising: receiving, from a user via a computing device, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; determining a vendor type associated with the particular vendor and a jurisdiction associated with the vendor; determining, based on the vendor type associated with the particular vendor and the jurisdiction associated with the vendor, a plurality of similarly situated vendors, wherein each of the plurality of similarly situated vendors is associated with the vendor type associated with the particular vendor and the jurisdiction associated with the vendor; selecting a particular type of procurement data associated with each of the plurality of similarly situated vendors; 4determining, for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of obtaining the particular type of procurement data for the respective similarly situated vendor of the plurality of similarly situated vendors by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the particular type of procurement data in a data storage and (ii) comprises the actual time; and providing, a graphical user interface, for displaying the time estimate for the process of procuring the particular vendor for the entity (Organizing Human Activity, Mental Process, and Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are procuring vendors for entities, which is organizing human activity in the form of commercial interactions. The Applicant’s claimed limitations are procuring vendors for entities, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining a vendor type associated with a vendor and jurisdiction associated with the vendor, a plurality of similarly situated vendors, pieces of procurement data, and time data based on the pieces of procurement data, which is functions of the human mind specifically observation and evaluation. The Applicant’s claimed limitations are determining various factors of vendor information, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concept because the claimed limitations are determining an average privacy assessment completion time and calculating a timing estimate for at least one portion of the process of procuring the particular vendor for the entity, which are performing mathematical calculations determining averages and timing estimates. The Applicant’s claimed limitations are performing tests to determine if workflows are triggering correctly, which is directed towards the abstract idea of Mathematical Concepts in the form of Mathematical Calculations.
In addition, dependent claims 9-14 further narrow the abstract idea and are directed to further defining the procurement of a particular vendor comprising obtaining completed vendor risk assessment by generating a risk assessment questionnaire; generating the completed vendor risk assessment; identifying a past completed vendor risk assessment for the particular vendor; determining the past completed vendor risk assessment has expired; determining that an updated vendor risk assessment is required; and defining the time period of the vendor assessment. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental processes. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; providing, a graphical user interface, for displaying the time estimate for the process of procuring the particular vendor for the entity” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a processing device; and computer memory storing computer-executable instructions that, when executed by the processing device, cause the processing device to perform one or more operations; a user via a computing device; a graphical user interface” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 9-14 further narrow the abstract idea and dependent claims 9 and 10 additionally recite “obtaining a completed vendor risk assessment for the particular vendor” and “transmitting the vendor risk assessment questionnaire to the particular vendor; receiving a completed vendor risk assessment questionnaire from the particular vendor” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “vendor procurement timing estimation system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “a processing device; and computer memory storing computer-executable instructions that, when executed by the processing device, cause the processing device to perform one or more operations; a user via a computing device; a graphical user interface” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, system claims 8-14 recite a processing device; and computer memory storing computer-executable instructions that, when executed by the processing device, cause the processing device to perform one or more operations; a user via a computing device; a graphical user interface; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00194 and 00196 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; providing, a graphical user interface, for displaying the time estimate for the process of procuring the particular vendor for the entity” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 9-14 further narrow the abstract idea identified in the independent claims and.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 9 and 10 additionally recite “obtaining a completed vendor risk assessment for the particular vendor” and “transmitting the vendor risk assessment questionnaire to the particular vendor; receiving a completed vendor risk assessment questionnaire from the particular vendor” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “vendor procurement timing estimation system” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Regarding Claims 15-18 and 20
Claims 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claim 15 (medium) and dependent claims 16-18 and 20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 15 is directed to a medium (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward a non-transitory computer-readable medium storing computer-executable instructions for estimating vendor procurement timing, the computer-executable instructions executable by one or more processing devices for performing operations comprising: receiving, from a user via a computing device, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; 6determining, one or more vendor attributes associated with the particular vendor; determining, based on the one or more vendor attributes, a plurality of similarly situated vendors, wherein each similarly situated vendor of the plurality of similarly situated vendors is associated with at least one of the one or more vendor attributes; retrieving, from a vendor procurement information database, a plurality of completion times, wherein each completion time of the plurality of completion times is associated with performing a particular sub-process for a respective similarly situated vendor of the plurality of similarly situated vendors, and the completion time is retrieved by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the particular sub-process in the vendor procurement information database and (ii) comprises the completion timegenerating the time estimate for the process of procuring the particular vendor for the entity based on the plurality of completion times; providing, a graphical user interface for displaying the time estimate for the process of procuring the particular vendor for the entity; performing, the particular sub-process for the particular vendor; determining, that the particular sub-process for the particular vendor has been completed; at least partially in response to determining that the particular sub-process for the particular vendor has been completed, determining, a completion time associated with performing the particular sub-process for particular vendor; 7storing, in the vendor procurement information database, the completion time associated with performing the particular sub-process for particular vendor; and electronically associating, in the vendor procurement information database, the completion time associated with performing the particular sub-process for particular vendor with the plurality of completion times (Organizing Human Activity, Mental Process, Mathematical Concepts), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are procuring vendors for entities, which is organizing human activity in the form of commercial interactions. The Applicant’s claimed limitations are procuring vendors for entities, which is directed towards the abstract idea of Organizing Human Activity. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining vendor attributes associated with a vendor, a plurality of similarly situated vendors, completed sub-processes, completion times associated with sub-process performances, which is functions of the human mind specifically observation and evaluation. The Applicant’s claimed limitations are determining various factors of vendor information, which is directed towards the abstract idea of Mental Process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concept because the claimed limitations are determining an average privacy assessment completion time and generating a timing estimate for at least one portion of the process of procuring the particular vendor for the entity, which are performing mathematical calculations determining averages and timing estimates. The Applicant’s claimed limitations are performing tests to determine if workflows are triggering correctly, which is directed towards the abstract idea of Mathematical Concepts in the form of Mathematical Calculations.
In addition, dependent claims 16-18 and 20 further narrow the abstract idea and are directed to further defining the particular sub-processes; the vendor attributes; generation of the time estimate by determining a time trend and calculating the time estimate; and the particular time period of the process for procuring the particular vendor. These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial interactions as well as mental processes and mathematical concepts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; retrieving, a plurality of completion times; presenting, the timing estimate for the process of procuring the particular vendor for the entity; storing, the completion time associated with performing the particular sub-process for particular vendor” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “A non-transitory computer-readable medium storing computer-executable instructions for estimating vendor procurement timing, the computer-executable instructions comprising executable by one or more processing devices for performing operations; a user via a computing device; one or more computer processors on a graphical user interface; the vendor procurement information database” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 16-18 and 20 further narrow the abstract idea and dependent claim 16 additionally recite “obtaining a completed vendor risk assessment questionnaire” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “non-transitory computer-readable medium” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “A non-transitory computer-readable medium storing computer-executable instructions for estimating vendor procurement timing, the computer-executable instructions comprising executable by one or more processing devices for performing operations; a user via a computing device; one or more computer processors on a graphical user interface; the vendor procurement information database” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, medium claims 15-18 and 20 recite “A non-transitory computer-readable medium storing computer-executable instructions for estimating vendor procurement timing, the computer-executable instructions comprising executable by one or more processing devices for performing operations; a user via a computing device; one or more computer processors on a graphical user interface; the vendor procurement information database”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 00196-197 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “receiving, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity; retrieving, a plurality of completion times; presenting, the timing estimate for the process of procuring the particular vendor for the entity; storing, the completion time associated with performing the particular sub-process for particular vendor” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 16-18 and 20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 16 additionally recite “obtaining a completed vendor risk assessment questionnaire” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “non-transitory computer-readable medium” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (U.S 2015/0242778 A1) in view of Breslin (U.S 2007/0283171 A1) in view of Barrett (U.S 2017/0161105 A1) in view of Dev (U.S 2007/0011058 A1).
Claim 1
Regarding Claim 1, Wilcox discloses the following:
A computer-implemented data processing method for estimating vendor procurement timing, the method comprising [see at least Paragraph 0109 for reference to the method for managing activities associated with supplying products from a vendor to an entity; Figure 2A and 2B and related text regarding the method of managing activities associated with supplying products from a vendor to an entity] 
receiving, by computing hardware, from a user via a computing device, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity [see at least Paragraph 0026 for reference to the source phase of the vendor management process being triggered by a user requesting to otherwise modify an existing contract or relationship with a vendor which can include completing due diligence associated with a vendor, completing a transaction level risk assessment associated with a proposed vendor, of executing the contract of a selected vendor] 
determining, by computing hardware, information associated with the particular vendor, wherein the information comprises at least one of a classification of a type of the particular vendor, a volume of data that is to be at least one of processed or handled by the particular vendor, a classification of the data that is to be at least one of processed or handled by the particular vendor, a geographical region in which the particular vendor operates, a timing of performing the process of procuring the particular vendor, or at least one of a legal or a regulatory framework within which the particular vendor operates [see at least Paragraphs 0029-0037 for reference to the entity being concerned with various types of risk involving products supplied by a vendor including information protection and privacy, business continuity, regulatory standards, supply chain protocols, geographic presence, customer contact, subcontractor, operational, reputational, and/or any other suitable risk type; Paragraph 0051 for reference to after receiving a request to perform an assessment the network interface receives vendor information from a vendor; Paragraph 0077 for reference to the information associated with the aggregated risk assessment being stored in the vendor profile associated with a particular vendor; Paragraph 0083 for reference to the vendor profiler creating vendor profiles comprising information related to risk and performance of a particular vendor that supplies products to an entity]
determining, by the computing hardware, based on the information associated with the particular vendor, a plurality of similarly situated vendors [see at least Paragraph 0041 for reference to vendors within this system representing any suitable type of entity in any suitable type of industry capable of supplying one or more products to an entity, for example Vendor 102a may be a shipping services company and Vendor 102b may be a web services company operable to host a website and/or data of an entity to provide access to entity's customers, for example, in which the vendors may have a relationship; Paragraph 0041 for reference to the entity and/or various lines of business within an entity may have products supplied by either or both of related vendors; Paragraph 0056 for reference to the assessment of risk being done for one vendor, all vendors in a line of business, for a specific type of risk across one or more vendors, and/or for an entire entity]  
generating, by the computing hardware, the time estimate for the process of procuring the particular vendor for the entity based on the actual time for each respective similarly situated vendor of the plurality of similarly situated vendors [see at least Paragraph 0121 for reference to the method after identifying the vendors performance measurements and requirements determining a vendor performance level by comparing the performance measurements with the performance requirements; Figure 7 and related text regarding item 720 ‘Determine vendor performance level’] 
providing a graphical user interface for displaying the timing estimate on the computing device [see at least Paragraph 0045 for reference to the GUI being used to display a vendor profile that show identified risk elements, scoring associated with those risk, any completed management actions assigned to mitigate those risks, and/or any remaining residual risk associated with the identified risk element; Paragraph 0087 for reference to the vendor profiler providing information from vendor profiles for display on GUI according to a specific vendor, product, product category, risk element, or transaction; Paragraph 0121 for reference to the information regarding the vendor performance level being incorporated into the vendor profile] 
While Wilcox discloses the limitations above, it does not disclose determining, by computing hardware, for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of performing or completing a respective privacy assessment during a past time period associated with the respective similarly situated vendor by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective privacy assessment in a data storage and (ii) comprises the actual time; generating, by the computing hardware, the time estimate for the process of procuring the particular vendor for the entity based on the actual time for each respective similarly situated vendor of the plurality of similarly situated vendors; or modifying the data model based on the timing estimate. 
However, Breslin discloses the following:
determining, by computing hardware, for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of performing or completing a respective privacy assessment during a past time period associated with the respective similarly situated vendor [see at least Paragraph 0010 for reference to the responses of the privacy assessment are tracked in order to evaluate the progress of the assessment and the status of the data privacy protection program with respect to compliance with the enterprise's policies and procedures as well as state and Federal laws; Paragraph 0012 for reference to following the completion of an assessment the compliance of the group with the enterprises requirements for the protection of data privacy (including compliance with applicable state and Federal laws) is assessed and the group is given an overall rating of exposure to risk; Paragraph 0050 for reference to user answering the questions on the data privacy impact assessment input screens and using the Submit button to have data saved into the system in database] 
generating, by the computing hardware, the time estimate for the process of procuring the particular vendor for the entity based on the actual time for each respective similarly situated vendor of the plurality of similarly situated vendors [see at least Paragraph 0086 for reference to areas identified in the privacy assessment that do not meet policy compliance will begin a risk acceptance process which includes identifying the condition, remediation plan, identification of accountable personnel and targeted deadlines for implementation; Paragraph 0071 for reference to Figure 9 displaying the status screen which contains the status of the data privacy issues]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the privacy assessment completion time evaluation of Breslin. Doing so would provide immediate compliance verification, allows shared best practices and provides a mechanism for risk acknowledgement communicated to other members of a hierarchy, as stated by Breslin (Paragraph 0016). 

While the combination of Wilcox and Breslin disclose the limitations above, they do not disclose determining, by computing hardware, an actual time for a respective assessment by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective assessment in a data storage and (ii) comprises the actual time; generating, by the computing hardware, the time estimate for the process based on the actual time; or modifying the data model based on the timing estimate.
However, Barrett discloses the following:
determining, by computing hardware, an actual time for a respective assessment by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective assessment in a data storage and (ii) comprises the actual time [see at least Paragraph 0049 for reference to the assessment system performing a comparison across data received from data collected at different facilities, measurements collected at different devices, and/or data collected at different times; Paragraph 0093 for reference to the assessment system monitoring and assessing the completion times of individual processes; Paragraph 0123 for reference to the assessment system tracking start and completion times of individual tasks during individual iterations of a workflow; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform; Paragraph 0173 for reference to unsupervised machine-learning algorithms can be used on iteration data to sort processing times for a given task into groups using clustering based on various data points that include values for patient identifiers, lab or device identifiers, time periods, geographies, and so forth] 
generating, by the computing hardware, the time estimate for the process based on the actual time [see at least Paragraph 0156 for reference to the average processing times for tasks performed by a certain entity being compared to average processing times for that task across all entities; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform] 
modifying the data model based on the timing estimate [see at least Paragraph 0138 for reference to the generated data being used for input-output pairs to  teach and train a predictive model in which the generated data includes sets of processing times corresponding to tasks performed in various iterations of the workflow along with an indication of whether each task was processed in a normal or anomalous amount of time; Paragraph 0138 for reference to the assessment system taking the generated data in order to train a model that can be used to classify whether a task took a normal or anomalous amount of time based on the task’s processing time and any other input variables determined to be important] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the assessment completion time evaluation of Barrett. Doing so would identify individual processes that are taking a long time to complete and improve the efficiency of those specific processes and optimize the overall workflow, as stated by Barrett (Paragraph 0093).

While the combination of Wilcox, Breslin, and Barrett disclose the limitations above, they do not disclose determining, by computing hardware, using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored in a data storage and (ii) comprises the actual time. 
However, Dev discloses the following:
determining, by computing hardware, using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored in a data storage and (ii) comprises the actual time [see at least Paragraph 0037 for reference to the standardized ordering system providing raw order information in the form of an order items array which includes information as to the location from which the order items are to be delivered or to which the order items are to be picked up and using the location information from the order items array, the location ID, or mapName is used to access a map ID in the restaurant database; Paragraph 0037 for reference to the correct map for the order being determined by the location attribute: mapName; Paragraph 0067 for reference to the system using the exemplary restaurant model; Figure 6 and related text regarding the order mapping service integration with a vendor receiving system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the actual time determination of Barrett to include the data model mapping of vendors of Dev. Doing so would provide a map between a standard input system and receiving systems, such that all adaptations are data-driven; which allows multiple mappings to be used for the same item definition thereby allowing the same item to be used for vendors with different point of sale systems or with different point of sale menu definitions at different vendor locations, as stated by Dev (Paragraph 0010). 

Claim 3
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, Wilcox does not disclose determining, by the computer hardware, an actual time for at least one of performing or completing past privacy assessment associated with the particular vendor or generating the time estimate is further based on the actual time for the past privacy assessment associated with the particular vendor. 
Regarding Claim 3, Breslin discloses the following:
determining, by the computer hardware, a completion time for a past completed privacy assessment associated with the particular vendor [see at least Paragraph 0010 for reference to the responses of the privacy assessment are tracked in order to evaluate the progress of the assessment and the status of the data privacy protection program with respect to compliance with the enterprise's policies and procedures as well as state and Federal laws; Paragraph 0012 for reference to following the completion of an assessment the compliance of the group with the enterprises requirements for the protection of data privacy (including compliance with applicable state and Federal laws) is assessed and the group is given an overall rating of exposure to risk; Paragraph 0050 for reference to user answering the questions on the data privacy impact assessment input screens and using the Submit button to have data saved into the system in database]
generating the time estimate is further based on the actual time for the past privacy assessment associated with the particular vendor [see at least Paragraph 0071 for reference to Figure 9 displaying the status screen which contains the status of the data privacy issues and allows for the comparison of the status of elements amongst corporate levels] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the past privacy assessment completion time evaluation of Breslin. Doing so would provide immediate compliance verification, allows shared best practices and provides a mechanism for risk acknowledgement communicated to other members of a hierarchy, as stated by Breslin (Paragraph 0016).

While Breslin discloses the limitations above, it does not disclose determining, by the computing hardware, an actual time for at least one of performing or completing a past assessment or generating the time estimate is further based on the actual time for the past assessment.
However, Barrett discloses the following:
determining, by the computing hardware, an actual time for at least one of performing or completing a past assessment [see at least Paragraph 0152 for reference to the training data set that is supplied to the assessment system that informs of typical processing times including data from previous historical iterations of the workflow] 
generating the time estimate is further based on the actual time for the past assessment [see at least Paragraph 0152 for reference to the training data set that is supplied to the assessment system that informs of typical processing times including data from previous historical iterations of the workflow; Paragraph 0152 for reference to the assessment system identifying average (or median or mode) completion time periods for individual tasks so as to identify tasks (or labs or entities) associated with workflow processing delay] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the past assessment completion time evaluation of Barrett. Doing so would quickly determine the existence of any statistical differences, which can inform of whether the data source should be replaced, as stated by Barrett (Paragraph 0162).
Claim 4
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, Wilcox does not disclose generating the time estimate for the process of procuring the particular vendor for the entity comprises generating a time estimate for completion of the process of procuring the particular vendor for the entity.
Regarding Claim 4, Barrett discloses the following:
generating the time estimate for the process of procuring the particular vendor for the entity comprises generating a time estimate for completion of the process of procuring the particular vendor for the entity [see at least Paragraph 0156 for reference to the average processing times for tasks performed by a certain entity being compared to average processing times for that task across all entities; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the assessment completion time evaluation of Barrett. Doing so would identify individual processes that are taking a long time to complete and improve the efficiency of those specific processes and optimize the overall workflow, as stated by Barrett (Paragraph 0093).
Claim 5
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 5, Wilcox discloses the following:
generating the time estimate for the process of procuring the particular vendor for the entity comprises generating a time estimate for completion of a privacy risk assessment of the particular vendor [see at least Paragraph 0029 for reference to the system assessing possible types of risks that an entity including information protection and privacy; Paragraph 0030 for reference to risk elements relating to information related to privacy including protection of customer, employee, or sensitive data; data transmission and access management; physical security; record retention; and/ or any other suitable risk element; Paragraph 0119 for reference to the transaction risk assessments being retrieved from any suitable database; Figure 6 and related text regarding item 602 ‘retrieve transaction risk assessments’]
Claim 7
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 7, Wilcox discloses the following:
generating, by the computing hardware, a procurement timing model based on the time estimate for the process of procuring the particular vendor for the entity, the information associated with the particular vendor, and one or more pieces of procurement data [see at least Paragraph 0086 for reference to the system providing a view of risk and performance through individual risk elements and individual performance metrics, vendor mangers may be able to better manage risk associated with a particular vendor as the model is distinct from a one-size-fits-all model in a tiered approach with high risk vendors and low risk vendors; Paragraph 0106 for reference to the vendor management model being used as a way to rank vendor compliance]
Claim 8
Regarding Claim 8, Wilcox discloses the following:
A vendor procurement timing estimation system comprising: a processing device; and computer memory storing computer-executable instructions that, when executed by the processing device, cause the processing device to perform one or more operations comprising [see at least Paragraph 0018 for reference to a system operable to manage activities associated with products being supplied from vendors to an entity; Paragraph 0050 for reference to the vendor management server including a network interface, a processor, and a memory; Figure 1 and related text regarding the computer system including item 116 ‘processor’ and item 118 ‘memory’] 
receiving, from a user via a computing device, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity [see at least Paragraph 0026 for reference to the source phase of the vendor management process being triggered by a user requesting to otherwise modify an existing contract or relationship with a vendor which can include completing due diligence associated with a vendor, completing a transaction level risk assessment associated with a proposed vendor, of executing the contract of a selected vendor]
determining a vendor type associated with the particular vendor [see at least Paragraph 0041 for reference to vendors within this system representing any suitable type of entity in any suitable type of industry capable of supplying one or more products to an entity;  Paragraph 0051 for reference to after receiving a request to perform an assessment the network interface receives vendor information from a vendor; Paragraph 0083 for reference to the vendor profiler creating vendor profiles comprising information related to risk and performance of a particular vendor that supplies products to an entity] 
determining, based on the vendor type associated with the particular vendor, a plurality of similarly situated vendors, wherein each of the plurality of similarly situated vendors is associated with the vendor type associated with the particular vendor [see at least Paragraph 0041 for reference to vendors within this system representing any suitable type of entity in any suitable type of industry capable of supplying one or more products to an entity, for example Vendor 102a may be a shipping services company and Vendor 102b may be a web services company operable to host a website and/or data of an entity to provide access to entity's customers, for example, in which the vendors may have a relationship; Paragraph 0041 for reference to the entity and/or various lines of business within an entity may have products supplied by either or both of related vendors; Paragraph 0056 for reference to the assessment of risk being done for one vendor, all vendors in a line of business, for a specific type of risk across one or more vendors, and/or for an entire entity]
selecting a particular type of procurement data associated with each of the plurality of similarly situated vendors [see at least Paragraph 0073 for reference to vendor contracts being completed with other performance requirements of the vendor and/or other contract terms; Paragraph 0085 for reference to the vendor profiler accessing vendor contracts and/or vendor quality plan to determine performance requirements and performance measurements for contracts executed by a vendor and the entity and the vendor profiler setting suitable rules to designate a number of performance levels based on how close the performance measurements are to a performance requirement; Figure 7 and related text regarding item 716 ‘Identify performance requirements’; Examiner notes the ‘performance requirements’ as the ‘time data’]
determining, for each similarly situated vendor of the plurality of similarly situated vendors, an actual time for at least one of obtaining the particular type of procurement data for the respective similarly situated vendor of the plurality of similarly situated vendors [see at least Paragraph 0073 for reference to vendor contracts being completed with other performance requirements of the vendor and/or other contract terms; Paragraph 0085 for reference to the vendor profiler accessing vendor contracts and/or vendor quality plan to determine performance requirements and performance measurements for contracts executed by a vendor and the entity and the vendor profiler setting suitable rules to designate a number of performance levels based on how close the performance measurements are to a performance requirement; Figure 7 and related text regarding item 716 ‘Identify performance requirements’; Examiner notes the ‘performance requirements’ as the ‘time data’]
generate the time estimate for the process of procuring the particular vendor for the entity based on the actual time for each respective similarly situated vendor of the plurality of similarly situated vendors [see at least Paragraph 0121 for reference to the method after identifying the vendors performance measurements and requirements determining a vendor performance level by comparing the performance measurements with the performance requirements; Figure 7 and related text regarding item 720 ‘Determine vendor performance level’]
providing, a graphical user interface, for displaying the time estimate for the process of procuring the particular vendor for the entity [see at least Paragraph 0045 for reference to the GUI being used to display a vendor profile that show identified risk elements, scoring associated with those risk, any completed management actions assigned to mitigate those risks, and/or any remaining residual risk associated with the identified risk element; Paragraph 0087 for reference to the vendor profiler providing information from vendor profiles for display on GUI according to a specific vendor, product, product category, risk element, or transaction; Paragraph 0121 for reference to the information regarding the vendor performance level being incorporated into the vendor profile]
While Wilcox discloses the limitations above, it does not disclose determining a vendor type associated a jurisdiction associated with the vendor or determining, based on the jurisdiction associated with the vendor, a plurality of similarly situated vendors, wherein each of the plurality of similarly situated vendors is associated the jurisdiction associated with the vendor; or determining, by computing hardware, an actual time by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective assessment in a data storage and (ii) comprises the actual time.
However, Breslin discloses the following:
determining a vendor type associated a jurisdiction associated with the vendor [see at least Paragraph 0033 for reference to the user identifying all of the jurisdictions (e.g., states) in which the application is used and the corresponding risk is classified based on the jurisdiction of the application] 
determining, based on the jurisdiction associated with the vendor, a plurality of similarly situated vendors, wherein each of the plurality of similarly situated vendors is associated the jurisdiction associated with the vendor [see at least Paragraph 0072 for reference to the status screen of Figure 9 displaying one or more application in use by a line of business that is not in compliance with on or more procedures or policies or regulations of the jurisdictions]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management system of Wilcox to include the jurisdiction associated on Breslin. Doing so guarantees that the business complies with all data privacy regulations existing in the jurisdiction where the enterprise conducts business, as stated by Breslin (Paragraph 0043). 

While Wilcox and Breslin disclose the limitations above, they does not disclose determining, by computing hardware, an actual time by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective assessment in a data storage and (ii) comprises the actual time; or generating the time estimate for the process.
However, Barrett discloses the following:
determining, by computing hardware, an actual time by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the respective assessment in a data storage and (ii) comprises the actual time [see at least Paragraph 0049 for reference to the assessment system performing a comparison across data received from data collected at different facilities, measurements collected at different devices, and/or data collected at different times; Paragraph 0093 for reference to the assessment system monitoring and assessing the completion times of individual processes; Paragraph 0123 for reference to the assessment system tracking start and completion times of individual tasks during individual iterations of a workflow; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform; Paragraph 0173 for reference to unsupervised machine-learning algorithms can be used on iteration data to sort processing times for a given task into groups using clustering based on various data points that include values for patient identifiers, lab or device identifiers, time periods, geographies, and so forth]
generate the time estimate for the process [see at least Paragraph 0156 for reference to the average processing times for tasks performed by a certain entity being compared to average processing times for that task across all entities; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the assessment completion time evaluation of Barrett. Doing so would identify individual processes that are taking a long time to complete and improve the efficiency of those specific processes and optimize the overall workflow, as stated by Barrett (Paragraph 0093).

While the combination of Wilcox, Breslin, and Barrett disclose the limitations above, they do not disclose determining, by computing hardware, using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored in a data storage and (ii) comprises the actual time. 
However, Dev discloses the following:
determining, by computing hardware, using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored in a data storage and (ii) comprises the actual time [see at least Paragraph 0037 for reference to the standardized ordering system providing raw order information in the form of an order items array which includes information as to the location from which the order items are to be delivered or to which the order items are to be picked up and using the location information from the order items array, the location ID, or mapName is used to access a map ID in the restaurant database; Paragraph 0037 for reference to the correct map for the order being determined by the location attribute: mapName; Paragraph 0067 for reference to the system using the exemplary restaurant model; Figure 6 and related text regarding the order mapping service integration with a vendor receiving system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the actual time determination of Barrett to include the data model mapping of vendors of Dev. Doing so would provide a map between a standard input system and receiving systems, such that all adaptations are data-driven; which allows multiple mappings to be used for the same item definition thereby allowing the same item to be used for vendors with different point of sale systems or with different point of sale menu definitions at different vendor locations, as stated by Dev (Paragraph 0010).
Claim 9
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 9, Wilcox discloses the following:
the process of procuring the particular vendor for the entity comprises obtaining a completed vendor risk assessment for the particular vendor [see at least Paragraph 0119 for reference to the transaction risk assessments being retrieved from any suitable database; Figure 6 and related text regarding item 602 ‘retrieve transaction risk assessments’]
Claim 10
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 10, Wilcox discloses the following:
obtaining the completed vendor risk assessment for the particular vendor comprises: generating a vendor risk assessment questionnaire for the particular vendor [see at least Paragraph 0043 for reference to the user defining a minimal set of questions related to the vendor proposed to supply a product to an entity during a transaction risk assessment]
transmitting the vendor risk assessment questionnaire to the particular vendor [see at least Paragraph 0043 for reference to the user defining dynamically triggered questions that may only occur when certain responses are given to the original set of questions; Paragraph 0117 for reference to default questions being presented to the user on the graphical user interface; Figure 5 and related text regarding item 504 ‘Present Default Questions’] 
receiving a completed vendor risk assessment questionnaire from the particular vendor [see at least Paragraph 0117 for reference to default questions being presented to the user on the graphical user interface and responses being determined from those questions; Figure 5 and related text regarding item 506 ‘Determine responses to default questions’] 
generating the completed vendor risk assessment for the particular vendor using the completed vendor risk assessment questionnaire [see at least Paragraph 0117 for reference to risk elements being determined based on the results from the transaction risk assessment; Paragraph 0119 for reference to a vendor level risk assessment being compiled following the aggregation and review of responses from the transaction risk assessment; Figure 5 and related text regarding item 514 ‘Determine risk elements’; Figure 6 and related text regarding item 614 ‘compile vendor risk assessment’] 
Claim 11
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 11, Wilcox discloses the following:
the operations further comprise storing the completed vendor risk assessment for the particular vendor in a vendor procurement information database [see at least Paragraph 0043 for reference to the system inputting vendor selections during the transaction risk assessment and storing them in the category standards database, action mappings database, and/or in any other suitable repository]
Claim 12
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 12, Wilcox discloses the following:
identifying a past completed vendor risk assessment for the particular vendor in the vendor procurement information database [see at least Paragraph 0119 for reference to transaction risk assessments being retrieved from any suitable database; Figure 6 and related text regarding item 602 ‘Retrieve transaction risk assessments’] 
determining that the past completed vendor risk assessment for the particular vendor has expired [see at least Paragraph 00119 for reference to the method determining whether validation is required and if so initiating validation which includes notifying a vendor manager; Figure 6 and related text regarding items 610 and 612, ‘Validation check required?’ and ‘Initiate validation check’] 
at least partially in response to determining that the past completed vendor risk assessment for the particular vendor has expired, determining that an updated completed vendor risk assessment for the particular vendor is required [see at least Paragraph 0119 for reference to upon requesting validation the system determines whether a new transactions risk assessment has been completed; Figure 6 and related text regarding item 614 ‘New transaction risk assessment?’] 
Claim 13
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 13, Wilcox discloses the following:
the particular type of procurement data comprises a time period during which a respective vendor was procured [see at least Paragraph 0033 for reference to the risk elements that may relate to a particular vendor including existence of negotiated contracts; Paragraph 0043 for reference to the user defining contract provisions to be inserted into a contract response to certain vendor selections during the transaction risk assessment; Paragraph 0073 for reference to vendor contracts being completed with other performance requirements and/or other contract terms]
Claim 14
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, regarding Claim 14, Wilcox discloses the following:
the time period is a period of time comprising at least one of: (a) a season; (b) a month; or (c) a financial quarter [see at least Paragraph 0092 for reference to the sampling methodology specifying the times that the testing of vendors will occur which happens at defined times (e.g., after a specified time period after execution of a contract), periodically (e.g., monthly, yearly, etc.), and/or in response to certain triggers (e.g., in response to completion of a transaction risk assessment and/or after the contract term for a transaction expires); Examiner notes ‘periodically’ as comprising (a) a season; (b) a month; and (c) a financial quarter]

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (U.S 2015/0242778 A1) in view of Breslin (U.S 2007/0283171 A1) in view of Barrett (U.S 2017/0161105 A1) in view of Dev (U.S 2007/0011058 A1), as applied in claim 1, in view of Scott (U.S 9,477,660 B2).
Claim 6
While the combination of Wilcox, Breslin, Barrett, and Dev disclose the limitations above, Wilcox does not disclose generating the time estimate for the process of procuring the particular vendor for the entity comprises generating a time estimate for completion of a privacy audit of the particular vendor. 
Regarding Claim 6, Scott discloses the following:
generating the time estimate for the process of procuring the particular vendor for the entity comprises generating a time estimate for completion of a privacy audit of the particular vendor [see at least Col 6 lines 19-28 for reference to Figure 4A and Figure 4B which display the privacy audit report which includes identification information such as a report number, a report date and identification of an entity that generated or requested generation of the report where the report number may correspond to a unique identifier associated with each view that was audited during the compliance evaluation process while the report date may indicate when the audit or evaluation of that view was performed]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the timing estimate of Wilcox to include the estimate of the completion of a privacy audit of Scott. Doing so would insure compliance with privacy and security regulations and requirements, as stated by Scott (Col 2 lines 34-36). 

Claims 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox (U.S 2015/0242778 A1) in view of Barrett (U.S 2017/0161105 A1) in view of Dev (U.S 2007/0011058 A1).
Claim 15
Regarding Claim 15, Wilcox discloses the following:
A non-transitory computer-readable medium storing computer-executable instructions for estimating vendor procurement timing, the computer-executable instructions executable by one or more processing devices for performing operations comprising [see at least Paragraph 0055 for reference to the vendor management tool representing and suitable set of instructions, logic, rules, or code embodied in a non-transitory, computer-readable medium and operable to facilitate the operation of vendor management server; Paragraph 0107 for reference to logic may be encoded in one or more non-transitory, such as a computer readable medium or any other tangible medium, and may perform operations when executed by a computer]
receiving, from a user via a computing device, a request to generate a time estimate for performing a process of procuring a particular vendor for an entity [see at least Paragraph 0026 for reference to the source phase of the vendor management process being triggered by a user requesting to otherwise modify an existing contract or relationship with a vendor which can include completing due diligence associated with a vendor, completing a transaction level risk assessment associated with a proposed vendor, of executing the contract of a selected vendor]
determining, one or more vendor attributes associated with the particular vendor [see at least Paragraph 0051 for reference to after receiving a request to perform an assessment the network interface receives vendor information from a vendor; Paragraph 0077 for reference to the information associated with the aggregated risk assessment being stored in the vendor profile associated with a particular vendor; Paragraph 0083 for reference to the vendor profiler creating vendor profiles comprising information related to risk and performance of a particular vendor that supplies products to an entity]
determining, based on the one or more vendor attributes, a plurality of similarly situated vendors, wherein each similarly situated vendor of the plurality of similarly situated vendors is associated with at least one of the one or more vendor attributes [see at least Paragraph 0041 for reference to vendors within this system representing any suitable type of entity in any suitable type of industry capable of supplying one or more products to an entity, for example Vendor 102a may be a shipping services company and Vendor 102b may be a web services company operable to host a website and/or data of an entity to provide access to entity's customers, for example, in which the vendors may have a relationship; Paragraph 0041 for reference to the entity and/or various lines of business within an entity may have products supplied by either or both of related vendors; Paragraph 0056 for reference to the assessment of risk being done for one vendor, all vendors in a line of business, for a specific type of risk across one or more vendors, and/or for an entire entity] 
generating the time estimate for at least one portion of the process of procuring the particular vendor for the entity based on the plurality of completion times [see at least Paragraph 0121 for reference to the method after identifying the vendors performance measurements and requirements determining a vendor performance level by comparing the performance measurements with the performance requirements; Figure 7 and related text regarding item 720 ‘Determine vendor performance level’] 
providing, a graphical user interface for displaying the time estimate for at least one portion of the process of procuring the particular vendor for the entity [see at least Paragraph 0045 for reference to the GUI being used to display a vendor profile that show identified risk elements, scoring associated with those risk, any completed management actions assigned to mitigate those risks, and/or any remaining residual risk associated with the identified risk element; Paragraph 0087 for reference to the vendor profiler providing information from vendor profiles for display on GUI according to a specific vendor, product, product category, risk element, or transaction; Paragraph 0121 for reference to the information regarding the vendor performance level being incorporated into the vendor profile]
While Wilcox discloses the limitations above, it does not disclose retrieving a plurality of completion times, wherein each completion time of the plurality of completion times is associated with performing a particular sub-process; generating the time estimate for the process, and the completion time is retrieved by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the particular sub-process in the vendor procurement information database and (ii) comprises the completion time; providing a graphical user interface for displaying the time estimate for the process; performing the particular sub-process; determining that the particular sub-process has been completed; at least partially in response to determining that the particular sub-process has been completed, determining a completion time associated with performing the particular sub-process; storing, in the information database, the completion time associated with performing the particular sub-process; or electronically associating, in the database, the completion time associated with performing the particular sub-process with the plurality of completion times. 
However, Barrett discloses the following:
retrieving a plurality of completion times, wherein each completion time of the plurality of completion times is associated with performing a particular sub-process for a respective similarly situated vendor of the plurality of similarly situated vendors, and the completion time is retrieved by using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored on the particular sub-process in the vendor procurement information database and (ii) comprises the completion time [see at least Paragraph 0049 for reference to the assessment system performing a comparison across data received from data collected at different facilities, measurements collected at different devices, and/or data collected at different times; Paragraph 0093 for reference to the assessment system monitoring and assessing the completion times of individual processes; Paragraph 0123 for reference to the assessment system tracking start and completion times of individual tasks during individual iterations of a workflow; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform; Paragraph 0173 for reference to unsupervised machine-learning algorithms can be used on iteration data to sort processing times for a given task into groups using clustering based on various data points that include values for patient identifiers, lab or device identifiers, time periods, geographies, and so forth]
generating the time estimate for the process [see at least Paragraph 0156 for reference to the average processing times for tasks performed by a certain entity being compared to average processing times for that task across all entities; Paragraph 0172 for reference to a model being used to predict an estimated processing time that a task should take based on various input variables in which the estimated processing time can be compared in some manner to the actual processing time for that task in order to make a determination for whether the task took too much time to perform]
providing a graphical user interface for displaying the time estimate for the process [see at least Paragraph 0156 for reference to a graphical representation or distribution may be presented in the communication that visually conveys processing times associated with various tasks and/or entities] 
performing the particular sub-process [see at least Paragraph 0093 for reference to through the use of the workflow, the assessment system tracking timing of individual tasks during individual iterations of a work flow and tasks being performed at the assessment system and timing being directly determined] 
determining that the particular sub-process has been completed [see at least Paragraph 0093 for reference to the end time of a task being send to the assessment system determining that a task has been completed] 
at least partially in response to determining that the particular sub-process has been completed, determining a completion time associated with performing the particular sub-process [see at least Paragraph 0093 for reference to from the transmission of the indication that a corresponding task has been complete, the completion times of individual processes are then monitored and assessed] 
storing, in the information database, the completion time associated with performing the particular sub-process [see at least Paragraph 0094 for reference to iteration data being a reference to many types of data that can be stored across numerous data stores and data sources] 
electronically associating, in the database, the completion time associated with performing the particular sub-process with the plurality of completion times [see at least Paragraph 0094 for reference to the performance of workflows producing iteration data which includes workflow processing time periods or processing times of workflows for individual iterations of the workflow] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the assessment completion time evaluation of Barrett. Doing so would identify individual processes that are taking a long time to complete and improve the efficiency of those specific processes and optimize the overall workflow, as stated by Barrett (Paragraph 0093).

While the combination of Wilcox, Breslin, and Barrett disclose the limitations above, they do not disclose retrieving, by computing hardware, using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored in a data storage and (ii) comprises the actual time. 
However, Dev discloses the following:
retrieving, by computing hardware, using a data model comprising a mapping of the respective similarly situated vendor to a location of data (I) that is stored in a data storage and (ii) comprises the actual time [see at least Paragraph 0037 for reference to the standardized ordering system providing raw order information in the form of an order items array which includes information as to the location from which the order items are to be delivered or to which the order items are to be picked up and using the location information from the order items array, the location ID, or mapName is used to access a map ID in the restaurant database; Paragraph 0037 for reference to the correct map for the order being determined by the location attribute: mapName; Paragraph 0067 for reference to the system using the exemplary restaurant model; Figure 6 and related text regarding the order mapping service integration with a vendor receiving system] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the actual time retrieval of Barrett to include the data model mapping of vendors of Dev. Doing so would provide a map between a standard input system and receiving systems, such that all adaptations are data-driven; which allows multiple mappings to be used for the same item definition thereby allowing the same item to be used for vendors with different point of sale systems or with different point of sale menu definitions at different vendor locations, as stated by Dev (Paragraph 0010).

Claim 16
While the combination of Wilcox, Barrett, and Dev disclose the limitations above, regarding Claim 16, Wilcox discloses the following:
the particular sub- process comprises obtaining a completed vendor risk assessment questionnaire [see at least Paragraph 0119 for reference to the transaction risk assessments being retrieved from any suitable database; Figure 6 and related text regarding item 602 ‘retrieve transaction risk assessments’]

Claim 17
While the combination of Wilcox, Barrett, and Dev disclose the limitations above, regarding Claim 17, Wilcox discloses the following:
the at least one of the one or more vendor attributes comprises at least one of: (a) a vendor type; (b) a type of data processed; (c) a volume of data processed; (d) a geographical region of operation; (e) a time period of the procurement; (f) a legal framework; and (g) a regulatory framework [see at least Paragraphs 0029-0037 for reference to the entity being concerned with various types of risk involving products supplied by a vendor including information protection and privacy, business continuity, regulatory standards, supply chain protocols, geographic presence, customer contact, subcontractor, operational, reputational, and/or any other suitable risk type]

Claim 18
While the combination of Wilcox, Barrett, and Dev disclose the limitations above, Wilcox does not disclose generating the time estimate for the process of procuring the particular vendor for the entity comprises: determining a timing trend for the particular sub- process based on the plurality of completion times or calculating, using the timing trend for the particular sub-process, the time estimate for the process of procuring the particular vendor for the entity. 
Regarding Claim 18, Barrett discloses the following:
generating the time estimate for the process of procuring the particular vendor for the entity comprises: determining a timing trend for the particular sub- process based on the plurality of completion times [see at least Paragraph 0160 for reference to the system using machine-learning techniques and big-data analysis to detect trends in equipment outputs as well as cluster analysis to identify trends in cluster centers or sizes]
calculating, using the timing trend for the particular sub-process, the time estimate for the process of procuring the particular vendor for the entity [see at least Paragraph 0156 for reference to the average processing times for tasks performed by a certain entity being compared to average processing times for that task across all entities]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the vendor procurement management method of Wilcox to include the assessment completion time trend evaluation of Barrett. Doing so would identify individual processes that are taking a long time to complete and improve the efficiency of those specific processes and optimize the overall workflow, as stated by Barrett (Paragraph 0093).

Claim 20
While the combination of Wilcox, Barrett, and Dev disclose the limitations above, regarding Claim 20, Wilcox discloses the following:
the process of procuring the particular vendor for entity is to be performed in a particular time period [see at least Paragraph 0092 for reference to the sampling methodology specifying the times that the testing of vendors will occur which happens at defined times (e.g., after a specified time period after execution of a contract), periodically (e.g., monthly, yearly, etc.), and/or in response to certain triggers (e.g., in response to completion of a transaction risk assessment and/or after the contract term for a transaction expires)]
the at least one of the one or more vendor attributes comprises the particular time period [see at least Paragraph 0033 for reference to the risk elements that may relate to a particular vendor including existence of negotiated contracts; Paragraph 0043 for reference to the user defining contract provisions to be inserted into a contract response to certain vendor selections during the transaction risk assessment; Paragraph 0073 for reference to vendor contracts being completed with other performance requirements and/or other contract terms]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DOCUMENT ID
INVENTORS
TITLE
US 20040002818 A1
Kulp et al.
Method, system and computer software for providing microarray probe data
US 7428546 B2
Nori et al.
Systems and methods for data modeling in an item-based storage platform
US 5710917 B2
Musa et al.
METHOD FOR DERIVING DATA MAPPINGS AND DATA ALIAS


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683